Norton, J.
This cause is before us on the appeal of defendant from the judgment of the St. Louis court of appeals reversing the judgment of the circuit court of the city of St. Louis. Though not having had the benefit nor enjoyed the pleasure of hearing the oral argument, a thorough examination of the briefs of counsel and points involved in conjunction with my associates who did have the benefit of it, has convinced us all, except Judge Hough who is absent, that the judgment of the court of appeals is sustained, both on principle and authority; and, for the reasons given and the grounds stated in the opinion delivered by Judge Bakewell and reported in 12 Mo. App. 190, the judgment of the court of appeals reversing the judgment of the circuit court, and remanding the cause is hereby affirmed, in which all concur. We have not deemed it necessary to re-discuss the questions considered in the opinion, as such discussion would bring us to the conclusions therein announced; but in support of the position taken in the opinion that a judgment rendered by a court having jurisdiction of the parties and subject matter can not be collaterally assailed add the following authority: Gray v. Bowles, 74 Mo. 419. Arid in support of the position taken sustaining the circuit court in refusing to allow defendant credit for the receipt which *376Mrs. Christy, the administratrix, had executed to Ryan for groceries delivered to her on her private account, add the following authority: State ex rel. Smith v. Leslie et al., ante, p. 60.